In an action to recover damages for injury to person and property suffered as a result of a collision between the motor vehicle, owned by the plaintiff husband and operated by plaintiff wife, and a bus owned by defendant corporation and operated by the individual defendant, both defendants appeal from an order of the Supreme Court, Westchester County, dated December 1, 1960, granting plaintiffs’ motion for summary judgment and directing an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied The record discloses issues of fact which may not be summarily decided on affidavits. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.